¢D`IO\U'\lhbJNI-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ROGER A. BERGMANN

State Bar No. 733

A Professional Corporation
4947 W. Lakeridge Terrace Lane
Reno, Nevada 89509

Attorney for Chad Blanchard, Water Master
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

* * * * *
THE UNITED STATES OF AMERICA,

plaintiff,
vs. IN EquTY
3=73-cv-ooo3-LnG
oRR wATER nITcH coMPANY, et al.,

Defendant.
/

 

 

ORDER APPROVING WATER MASTER'S BUDGET FOR
2018-2019; CREATING AN ASSESSMENT TO REPLENISH
THE FUND HERETOFORE ESTABLISHED TO PAY THE
EXPENSE OF CONDUCTING THE WATER MASTER'S
OFFICE; CREATING A SPECIAL ASSESSMENT TO
CONTINUE THE FUND HERETOFORE ESTABLISHED TO
PAY THE EXPENSE OF SPECIAL ADMINISTRATION
OF STEAMBOAT CREEK AND THE WASHOE LAKE
OR UPPER STEAMBOAT CREEK AND THE WASHOE LAKE
RESERVOIR; APPORTIONING THE COSTS THEREOF;
AND PROVIDING THE MANNER AND METHOD FOR COLLEC-
TION THEREOF; AND APPROVING THE WATER MASTER'S
ADMINISTRATION OF THE DECREE FOR 2017-2018

 

BE IT REMEMBERED that the petition of CHAD BLANCHARD,
Water Master appointed herein to administer the Final Decree
entered on September 8, 1944, asking that an assessment be
created to replenish the fund heretofore established to pay

the expenses of conducting the office of the Water Master, and

 

 

0 w 4 m m h w N H

N N N N N N N N N H H H H F H H P H H
w 4 m m h W N H O © m d m m h W N H O

 

a special assessment be created to replenish the fund
heretofore established to pay the expense of his special
administration of Steamboat or Galena Creek, Washoe Creek or
Upper Steamboat Creek and the Washoe Lake Reservoir, and
approving the Water Master's administration of the Decree for
2017-2018, and approving the filing of an audit for 2018-2019,
by January 15, 2020, and for such other action as might seem
meet and proper in the premises, filed with the Clerk of this
Court on December 27, 2018, having come on for hearing this
date pursuant to proper notice, and all parties having the
opportunity to be heard on objections filed, and good cause
appearing,

NOW, THEREFORE, IT IS HEREBY ORDERED:

l. That the estimated general budget for the period
from October l, 2018, to September 30, 2019, submitted by the
Water Master on December 27, 2018, as part of his petition, is
hereby approved.

2. That in order to provide a means for the payment of
further expense of conducting the Office of the Water Master,
particularly for the period from October l, 2018 to September
30, 2019, there is hereby created an assessment in the sum of
FOUR HUNDRED SEVENTY-SEVEN THOUSAND DOLLARS ($477,000.00) tO

replenish the fund heretofore established, and that the same

 

 

w`lmU'l\thl-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

be, and hereby is apportioned to be paid and borne as provided
in the Final Decree, to wit:
One-third by the United States of America,
One-third by the TRUCKEE MEADOWS WATER AUTHORI'I‘Y
and the remaining one-third by the remaining
persons or corporations whose rights are
adjudicated by this Decree,

3. That the Truckee-Carson Irrigation District and the
Bureau of Indian Affairs of the United States of the Interior
be, and they hereby are, ordered and directed to pay the
Office of the Water Master in this case, as their apportioned
one-third assessment, the sum of ONE HUNDRED FIFTY-NINE
I‘HOUSAND DOLLARS ($159 , OOO . OO) ; that NINETY-TWO and ONE-HALF
PERCENT (92-1/2%) of said amount, being the sum of ONE HUNDRED
FORTY SEVEN THOUSAND SEVENTY-FIVE DOLLARS ($147,075.00), iS tO
be borne by the Truckee-Carson Irrigation District for
Newlands project lands, and SEVEN and ONE-HALF PERCENT (7-1/2%
of said amount, being the sum of ELEVEN THOUSAND NINE HUNDRED
FWENTY-FIVE DOLLARS ($11,925.00), is to be borne by the Bureau
of Indian Affairs of the United States Department of the
Interior for Pyramid Indian lands, such assessment to be paid
on or before April 30, 2019.

4. That defendant, TRUCKEE MEADOWS WATER AUTHORITY, be,

 

 

v

m\ld\(.noth|-*

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and it is hereby ordered, and directed to pay the Office of
the Water Master in this case, as its apportioned one-third of
the assessments, the sum of ONE HUNDRED FIFTY-NINE THOUSAND
DOLLARS ($159,000.00), the assessment to be paid on or before
April 30, 2019.

5. That the "remaining persons or corporations whose
rights are adjudicated by this Decree, or their successors in
interest", be, and they hereby are, ordered and directed to
pay as their apportioned one-third of the assessment, the
total Sum Of ONE HUNDRED FIFTY-NINE THOUSAND DOLLARS
(5159,000.00), payable as more specifically hereinafter set
forth.

6. That Washoe County Water Conservation District be,
and it hereby is, directed to levy and collect prorata
assessments from the remaining persons or corporations whose
rights were adjudicated by this Decree and whose lands are
within the boundaries of the Washoe County Water Conservation
District in the amount of SIXTY-FIVE PERCENT (65%) of their
apportioned one-third shares of the total assessments provided
for in this Decree, being the sum of ONE HUNDRED THREE
THOUSAND THREE HUNDRED FIFTY DOLLARS ($103,350.00); that
Washoe County Water Conservation District be, and it hereby is

directed to allocate said sum among it members as aforesaid,

 

 

\0®"|6\0'|»|>(»¥\)|-*

NNNNNNNN|\JI-\l-*|-*l-\l-*HI-*I-\I-\I-\
®\ld\mcthl-*O\Q®\lmu'l»hwl\)|-*O

 

according to a schedule of charges based upon acreage,
including minimum charges applicable to fractional acreage,
which schedule shall be subject to the approval of the Water
Master, and that the Washoe County Water Conservation District
shall pay the aforesaid sums collected by such District for
the Water Master on or before April 30, 2019.

7. That the remaining persons or corporations whose
rights were adjudicated by this Decree and whose lands are
outside of the boundaries of the Washoe County Water
Conservation District be, and hereby are, ordered and directed
to pay THIRTY-FIVE PERCENT (35%) of their apportioned one-
third share of the total assessments provided for in this
Decree, being the sum of FIFTY-FIVE THOUSAND SIX HUNDRED FIFTY
DOLLARS ($55,650.00); that the Water Master, CHAD BLANCHARD,
be, and hereby is, directed to collect such sums as aforesaid
according to a schedule of charges, which charges shall be
paid to the Water Master on or before April 30, 2019, as
follows: The minimum assessment of EIGHTTEEN DOLLARS AND
ZERO CENTS ($18.00) against those parties owning fifty (50)
acre-feet or less; against those parties owning more than
fifty (50) acre-feet, the sum of THIRTY-SIX CENTS ($.36) for
each acre-foot.

8. That the Water Master, CHAD BLANCHARD, be, and

 

 

\O®"|G\U‘llhwl\)l-\

NNNNI\)NNNNI-\I-\}-\I-\I-\|-\I-\I-*|-\|-\
G)`lmmcwaI-\O\Q®`lmmswal-*O

 

hereby is, directed to continue to maintain as part of the
Water Master's fund, a separate bank account or accounts known
as the "Excess Payment Account" heretofore established
pursuant to an order of this Court, only as to the assessments
collected from the remaining persons or corporations whose
lands are outside the boundaries of the Washoe County Water
Conservation District, and who are responsible for THIRTY-FIVE
PERCENT (35%) of their apportioned one-third share of the
total assessments provided for in this Decree; and that any
excess sums which are collected and deposited in said account
shall be held in such account, and subject to disbursement
only as may be directed from time to time by this Court.

9. That the Water Master's estimated excess payments
account budget for the period from October l, 2018 to
September 30, 2019, submitted by the Water Master on December
27, 2018, as part of his Petition herein, is hereby approved.

lO. That the Water Master's report and audit for the
fiscal year ending September 30, 2018, filed with the court on
December 27, 2018, is hereby approved.

ll. That the Water Master is granted authority to
continue the additional duties of supplying hydraulic data and
assisting in the coordination of the operation of the Prosser

Creek and Stampede Reservoirs in the State of California

 

 

Wm\ld\m\wai-\

NNNNNNNNNI-‘I-*l-‘|-\l-\|-\}-\|-\I-*_I-\
m`lmU\»th|-*O\Q(!)"ld\mobwl\)l-\O

 

pursuant to a request therefore made by the Bureau of
Reclamation of the United States Department of the Interior,
his services in that connection to be compensated for at a sum
not to exceed ONE HUNDRED SIXTY-SIX 'I‘HOUSAND DOLLARS
($166,000.00) per year; that the Prosser Creek and Stampede
Reservoirs' operation budget for the period from October 1,
2018, to September 30, 2019, submitted by the Water Master on
Petition filed December 27, 2018, is hereby approved.

12. That all monies collected from the Bureau of
Reclamation of the United States Department of the Interior
pursuant to this Order shall be deposited by the Water Master
in a special fund of the Water Master's Office.

13. That the Water Master shall include in the annual
report and audit by a certified public accountant, required to
be filed by him with the Court on or before January 15, 2020,
a report concerning his services rendered the Bureau of
Reclamation of the United States of the Interior for the
period ending on September 30, 2019, and an audit of the
monies collected and expended by him in connection with such
services.

l4. That the Budget submitted by the Water Master on
December 27, 2018, as an Exhibit "B" (Special Fund) to his

petition, as the necessary expenses to be incurred by the

 

 

m`lO\U'l\thI-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Water Master in administrating the provisions of the Final
Decree relating to Steamboat or Galena Creek, Washoe Creek or
Upper Steamboat Creek and the Washoe Lake Reservoir from
October l, 2018 to September 30, 2019 is hereby approved.

15. That in order to provide a means for the payment of
the additional necessary expenses to be incurred by the Water
Master in administering the provisions of the Final Decree
relating to Steamboat or Galena Creek, Washoe Creek or Upper
Steamboat Creek and the Washoe Lake Reservoir for the period
from October 1, 2018, to September 30, 2019, there are hereby
created special assessments in the total sum of EIGHTEEN
THOUSAND EIGHT HUNDRED DOLLARS ($18,800.00), more or less, as
shown in the Special Assessment Roll on the records of the
Water Master, to continue the fund heretofore established on
July 27, 1962, by an Order of this Court for special
administration.

16. That the water users named in the Special Assessment
Roll on the records of the Water Master, be, and they hereby
are, ordered and directed to pay the office of the Water
Master the sums of money specified as their share of such
special assessments in such Special Assessment Roll on or
before April 30, 2019.

17. That all monies collected as such special

 

 

m`lm(ncthI-*

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

assessments pursuant to this order, shall be deposited by the
Water Master in a special fund of the Water Master's office.
18. That the Water Master shall include in the annual
report and audit by a certified public accountant, required to
be filed by him with the Court on or before January 15, 2020,
a report concerning his special administration of the water of
Galena or Steamboat Creek, Washoe Creek or Upper Steamboat
Creek and the Washoe Lake Reservoir for the period from
October 1, 2018 to September 30, 2019, and an audit of the
special assessment monies collected and expended by him in the
supervision of such stream system for said period.

19. That the Water Master shall continue to operate the
reservoirs of Boca and Lake Tahoe.

20. That each and all of the various assessments and
special assessments above stated and apportioned to the
various parties hereto are hereby adjudged to the extent of
the various assessments and special assessments to be a charge
and obligation taxable and payable as costs in this action,
the same as if entered in a judgment or decree, and to be and
remain until paid, a first lien, against all right, title and
interest of the above-named defendants, intervenors, parties
or persons, and their predecessors and successors in interest,

in the lands, ditches, water and water rights and works owned

 

 

¢D`ld\U'l»l>UNl-‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

or claimed by them, or as shown, appearing, mentioned or
described in the findings or in the papers in this case,

21. That if any of the sums so assessed, apportioned and
allowed remain unpaid thirty (30) days after the date
mentioned for the payment thereof, attachments for contempt
may issue against the party or parties failing to make any
payments so ordered to be made, and execution may issue for
the recovery, satisfaction or obtaining of payment thereof
against the parties, intervenors or persons liable for the
payment thereof as above allowed, together with a reasonable
late payment fee, and against their right, title and interest
in the lands, ditches, water and water rights and works, and
other property, whether conveyed after the commencement of
this suit or not; and the same may be seized and sold to pay
and satisfy such amount so allowed and remaining unpaid,
together with costs, and a reasonable late payment fee not
less that TEN DOLLARS ($10.00), the same as in cases of
foreclosure of mortgage and liens, or upon judgment in
ordinary actions at law or in equity, and the Water Master is
hereby authorized and empowered to shut off the water of any
party failing to make any payments assessed against him or her
or his or her water rights, at the time or times at which the

same should be made, such water to remain shut off until such

 

 

m`l(hU'l»bb)NI-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

time as any such payments shall be made, and the costs of
shutting off such water shall be assessed against any such
party.

22. That the Water Master, CHAD BLANCHARD, be, and
hereby is, directed to continue in effect the surety bond in
the sum of FIFTY THOUSAND DOLLARS ($50,000.00) heretofore
provided pursuant to his order of appointment for the faithful
performance of his duties as custodian of such funds and the
property that may be in his care.

23. That the operation and administration of the Water
Master's Office in administering the provisions of the Final
Decree for the period from October 1, 2017 to September 30,
2018, is hereby approved.

24. That the parties in interest must notify the Office
of the Water Master when title to a water right is changed,
and that the Water Master shall not be required to deliver
water to any new owner unless written notice of such change is
received by the Water Master's Office.

25. That the Water Master is directed to create a funded
account pursuant to existing Personnel and Benefits Policy to
cover the cost of continuing health insurance on qualified
personnel, upon their retirement, and that the cost shall be

included in the Water Master's Budget each year until such

 

 

WQ`IG\U'lohUNI-\

NNNNNNNNNl-\l-\l-\Hl-\l-ll-\»-\o-\l-\
oo`lmu\.>wro»-\osooo`lmm.>wl\)l-\o

 

time as the earned benefit is exhausted.

26. That the operation and administration of the Truckee
River Operating Agreement for the period from October 1, 2017,
to September 30, 2018, is hereby approved.

27. That the Clerk of this Court give notice of the
required payments to be made by each water user by mailing a
copy of this Order and the Notice annexed hereto to each of
the attorney's appearing of record for the Plaintiff and
sundry Defendants in this cause within five (5) days of the
entry of this Order; the Water Master is further directed to
give such notice to the parties hereto and their successors
and assigns by publishing a copy of the Notice annexed hereto
in the Reno Gazette-Journal once a week for two (2) successive
weeks.

This Order is made subject to such further orders as the
Court may deem proper to make hereafter regarding this Order
for the compensation or expenses of the Water Master and his

assistants or the payment thereof.

DATED this &?day of /¢/QMW M/f'

‘ WM /%M

/bISTRIcT JUDU

 

 

